For the reasons this day assigned in this consolidated case with the case of Hiram Lyles v. National Liberty Insurance Co. of America, La.App., 182 So. 181, it is ordered that the judgment appealed from be amended by the allowance of twelve per cent damages on the principal sum or face of the policy, and the further sum of $150 as attorney's fees, together with legal interest on the face of the policy from *Page 184 
judicial demand until paid; and as thus amended, the judgment is affirmed, all at the cost of defendant-appellant.